NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROOSEVELT WILLIAMS, Jr.,                        No. 16-56396

                Plaintiff-Appellant,            D.C. No. 2:15-cv-04781-AG-AFM

 v.
                                                MEMORANDUM*
THE STATE OF CALIFORNIA, a public
entity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Roosevelt Williams, Jr., appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from ongoing

child dependency proceedings in state court. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for lack of subject matter jurisdiction.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dexter v. Colvin, 731 F.3d 977, 980 (9th Cir. 2013). We may affirm on any basis

supported in the record. Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir.

1993). We affirm.

      The district court properly dismissed Williams’ claims for declaratory and

injunctive relief under the Younger abstention doctrine because federal courts are

required to abstain from interfering with pending state court proceedings where

“the federal action would have the practical effect of enjoining the state

proceedings.” ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754,

758-59 (9th Cir. 2014) (requirements for Younger abstention in civil cases); see

also H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613-14 (9th Cir. 2000)

(abstention required where child custody proceedings are ongoing).

      Dismissal of Williams’ claims for damages against defendants Deol, Carlos-

Vazquez, Downing, and Truong was proper because these defendants are immune

from liability. See Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d 991,

1007 (9th Cir. 2008) (explaining immunity under the Noerr-Pennington doctrine);

Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (discussing judicial

immunity).

      The district court did not abuse its discretion by denying Williams’ request

for entry of default judgment against the remaining defendants who did not appear

in the action because Williams failed to demonstrate that he properly served these


                                          2                                   16-56396
defendants with the summons. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th

Cir. 1986) (setting forth the standard of review and factors for determining whether

to enter default judgment). We do not consider the merits of the claims against

these defendants because Williams failed to effectuate proper service on them.

       Williams did not object to the magistrate judge’s order denying his motion

for a transfer of venue and thus forfeited his right to challenge that ruling on

appeal. See Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1173-74 (9th Cir.

1996) (“[A] party who fails to file timely objections to a magistrate judge’s

nondispositive order with the district judge to whom the case is assigned forfeits its

right to appellate review of that order.”).

       We reject as without merit Williams’ contention that the district court’s

dismissal of his action violated his right to a jury trial.

       AFFIRMED.




                                              3                                    16-56396